     Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 1 of 17



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NE\il YORK

                                       )
IN RE: ENFORCEMENT OF PHILIPPINE       )   Misc. No. 19-412 (LAK)
FORFEITURE JUDGMENT AGAINST ALL        )
ASSETS OF ARELMA, S.4., FORMERLY       )
HELD AT MERRILL LYNCH, PIERCE,         )   EXPERT REPORT OF
FENNER & SMITH, INCORPORATED,          )   FEDERICO R. AGCAOILI
INCLUDING, BUT NOT LIMITED TO,         )
ACCOUNT NUMBER 165.07312, AND ALL      )
INTEREST, INCOME OR BENEFITS           )
ACCRUING OR TRACEABLE THERETO          )
                                       )
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 2 of 17


           SUPREME COURT OF THE STATE OF NEW YORK
           NEW YORK COUNTY
           COMMERCIAL DIVISION


           OSQUAGAMA F. SWEZEY and JOSE
           DURAN, on their Behalf and as
           Representatives of a Class of
           Judgment Creditors of the Estate of        New York County
           FERDINAND E. MARCOS,
                                                      lndex No. 15560012013 (J
                              Petitioners             Borrok)
           -against-
           MERRILL LYNCH, PIERCE, FENNER
           & SMITH INCORPORATED and NEW
           YORK CITY DEPARTMENT OF
           FINANCE
                              Respondenfs,            EXPERT REPORT OF
           -and-                                      FEDERICO R. AGCAOILI
           PHILIPPINE NATIONAL BANK and
           ARELMA INC.
                               lntervenors



                 1. I am an attorney licensed and admitted to the practice of law in
           the Philippines and have practiced law for over forty-four (44) years.

                   2.   Attached is a copy of my curriculum vitae (Annex ',A',)

                   3.   As a law practitioner, I have handled civil litigations before the
           Municipal Courts and the Regional Trial Courts, and engaged in appellate
           court practice before the sandiganbayan (also known as the philippine
           Graft Court), the Court of Appeals and the Supreme Court in the
           Philippines. I am also a Past President of the Philippine Bar Association
           (PBA) the oldest and largest voluntary bar association in the philippines. I
           was also a former elected member of the Provincial Board of euezon, the
           legislative body of the Province. I have been the Legal counsel of a
           number of corporations, among them, the Filipino Association for Mariners
           Employment (FAME), the biggest association of manning agents in the
           Philippines.

                   4.   ln my legal practice in the Philippines, I have specialized in
           litigation and admiralty/maritime labor cases. I have appeared as expert
           witness on Philippine law and jurisprudence in the united Kingdom and the
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 3 of 17


           United States in admiralty proceedings. ln 2011, lwas qualified as an
           expert witness on Philippine law in an interpleader proceeding in the High
           Court of Singapore in which the Class of Filipino Human Rights Victims
           was opposed to the Republic of the Philippines. The Court relied on my
           expert testimony regarding Philippine Republic Act No. 1379 (Forfeiture
           Law) in its ruling.

                 5.    ln addition, in 2016 I furnished an expert report for the Class of
           Filipino Human Rights Victims in litigation in the United States District Court
           for the southern District of New York known as Disfrict Attorney of New
           Yorkv. Republic of the Philippines ef a/., No. 14-890. I gave a deposition in
           that case.

                 6.  I have been requested by Class Counsel for the plaintiffs to
           provide an expert opinion on a contested legal issue in the above-
           captioned litigation, to wit: when is a judgment deemed final for purposes of
           Philippine law.

                 7. I am informed that on April 2, 20A9, the Sandiganbayan (The
           Philippine Graft court) rendered a forfeiture judgment in favor of the
           Republic as to ceftain assets of Arelma, lnc. That judgment was appeared
           to the Philippine supreme court which affirmed the judgment on April 2s,
           2012 in Marcos, Jr. v. Republic, 671 SCRA 280. The Supreme Court
           denied a motion for reconsideration on March 12,2014.

                 8.    lt is my opinion that the judgment of the Sandiganbayan (The
           Philippine Graft Court) was a "final judgment" under philippine law upon
           rendition of the judgment in 2009. Philippine law draws a distinction
           between (a) a judgment which is final after proceedings before the trial
           court are complete, and (b) when a finaljudgment becomes executory after
           no appeal is taken; or after appellate proceedings are completed.

                 9.    ln the seminal case of "lnvestments, lnc. ys. Court of
           Appeals" G.R. No. L-60036, January 27, 1gAT, 147 SCRA 334 (Annex
           'nB") the Philippine Supreme Court held that the concept of a ,'final"
           judgment, as distinguished from one which has "become final" or
           "executory", is settled in Philippine jurisprudence. A "final,' judgment or
           order is one that finally disposes of a case, leaving nothing more to be
           done by the Court in relation thereto. A finaljudgment is an adjudication on
           the merits which declares what the rights and obligations of the parties are.
           once rendered, the task of the court is accomplished, insofar as deciding
           the controversy is concerned. Nothing more remains to be done by the
           Court except to await the next move of the litigants.

                 10. ln the same lnvestments, lnc. vs. Court of Appeats Case, the
           Philippine supreme court clarified that a "final judgment", as above
           described, will attain finality and become "executory" in either of two
           instances: firstly, no appeal was duly perfected upon expiration of the
           period to appeal; and secondly, where an appeal had been taken, and the
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 4 of 17


           judgment of the appellate court in turn becomes final, and the records of
           the case are returned to the Court of origin. The "final" judgment previously
           rendered by the trial court is then correctly categorized as a "final and
           executory judgment"; in which case, execution will issue as a matter of
            right. lt bears stressing that only a "final" judgment or order, or one that
           finally disposes of the action of proceeding can attain finality and become
           executory.

                  11. The above ruling of the Philippine Supreme Court in the
           lnvestments, lnc. vs. Court of Appeals Case was cited as authority in
           subsequent cases, particularly, the decisions in the case of "Maria
           Carminia Calderon vs. Roxas" G.R. No. 185595, January 9,2013 and more
           recently, the decision of the Supreme Court in "Teresa lgnacio vs. Ramon
           Reyes" G.R. No. L-213192, July 12,2017. Consequently, any reference to
           a "final" judgment, insofar as Philippine law is concerned, should mean a
           final judgment that was rendered by a trial court, which disposed of the
           entire controversy on the merits; leaving nothing to be resolved as to the
           rights and obligations of the parties.

                 12. ln light of the foregoing jurisprudential pronouncements, it is my
           view that the judgment of the Sandiganbayan (Philippine Graft Court) in
           April 2009 was a "final" judgment because it finally disposed of all the
           issues    in the pending action. There was nothing                       more for          the
           Sandiganbayan to resolve in respect of the case as it had made a
           determination of all matters raised in the controversy. The fact that the
           Sandiganbayan decision was subsequently appealed to the superior
           courts, and finally to the Supreme Court, shows that it is definitely a "final"
           judgment; because only final judgments or orders may be subject to an
           appeal.




                                                                                                  I
                                                                FEDERICO     AGCAOILI
                                                                     Affiant


           __-  $UBSCRIBED AND SWORN TO before me in the City of Makati
           fiEBl 8 eü    of February 2019, affiant exhibiting to me triá Rfritippine
           Passport No. E87381402, as competent proof of his identity.


                                                                ATTY.                    z
                                                                             Makati City
           Doc. No, tK)i                                                     31,2019
           Page No. 1!/ ;                                                        .(2018-2019)

           Book No. @. ;                                  PlR No. 7             3, 2019/ Makati
                                                          IBPLiletinìe     04897 Roll N0.45790
           Series of 2019.                                  MCLE Compl¡ance No. V-0019692
                                                            G/f tedmân Bldg., 199 Salcedo SL
                                                               Leg¿spi Villagê, Mâkati CitY
                                   ANNEX "A"
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 5 of 17




                      CURRICULUM VITAE
                          OF
                  FEDERICO R. AGCAOILI



A.   PERSONAL CIRCUMSTANCES:


     Full Name                         FEDERICO AGCAOILI y REYES
     Date of Birth                     September 14,1947
     Place of Birth                    Lucena City, Philippines
     Citizenship                       Filipino
     Civil
         Status                        Married
     Name of Spouse                    Stella S. Estrella

     Residence Address                 26 Scout Tuazon, Diliman
                                       Quezon City, Philippines

     Telephone Numbers                 374-3465 and946-1026 - Residence
                                       893-5193 &.892-1182 - Office

     Facsirnile Numbers                 (632) 946-1026      - Residence
                                        (632) 818-8672      - Office
     Offîce Name & Address              AGCAOILI LAW OFFICES
                                        4'h F'loor, Fedman Suites
                                        199 Salcedo St., Legaspi Village
                                        Makati City i200, Philippines

     E-Mail                             ri co agc ao   lli@gmail com
                                                               .
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 6 of 17
B.   EDUCA TIONAL BACK                  OUND:


     Elementary              : ATENEO DE  MANILA LÌI\IVERSITY (Graduared t96t)
     High School             : ATENEO DE  MANILA LINIVERSITY (Graduared 1965)
     College                 : ATENEO DE  MANILA LTNIVERSITY (Graduate d 1969)
     Bachelor's Degree       :    BACF{ELOR OF ARTS, MAJOR IN POLITICAL
     SCIENCE
     Post Graduate           : TINIVERSITY OF THE PHILIPPINES (Graduate     d 1973)
     Degree                  : BACFIELOR OF LAV/S (LLB)



C, GO               EXAMINATION AND PRO                            LICENSE:


                         : Philippine Bar Examinations adrninistered by
                           the Supreme Court in 1973 and adrnitted to
                           practice as an Attomey and Counsellor at law
                             on June 19,1974.
                                 Roll of Attorney's Number 25086


D.   GOVERNMENT POSITION HELD:

                             Elected to the Provincial Board (Sangguniang
                             Panlalawigan) of Quezon in 1980.

                         :   appointed as OIC member of the Provincial
                             Board (Sangguniang Panlalawigan) of Quezon
                             in 1986 and served until 1988.


E.   PRESENT POSITION/ACTIVITIES:

                       : Principal Partner and Counsel - Agcaoili Law Offices
                     : Past President - Philippine Bar Association
                         : Member - Integrated Bar of the Philippines
                           (IBP) Quezon Chapter;
                         : Member - Upsilon Sigma Phi Fraternity, University
                                      of the Philippines
                         : Chainnan - Baguio Country Club Corporation;
                      : Retained counsel and corporate secretary
                             of various corporations.


                                        2
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 7 of 17
F.                                    TION

                       Chairman of the Committee on Human Rights
                       1 998- 1999;



                       Co-chairman of the "TulongLaya" Legal Clinic
                       for inmates of New Bilibid Prisons 2000-2001;

                       Member, Legal Aid Commitree 1999-2002;

                       Member, Free Legal Services Cornmittee;

                       Member, Sub-Committee on National Moot
                       Court Competition * Supreme Court Centenary
                       Celebration 2000-200 1 ;

                      Member, Board of Judges for the choice of the
                      Centennial Judges of the Philippines - June 6,
                      2001;

                      Attended the Alternative Dispute Resolution
                      Mediation Seminar;

                      Attended the Centenary Lecture Series of the
                      Supreme Court;

                      Supported the Memorandum of Agreement -
                      with OLAMWA (Office of Legal Assistant for
                      Migrant Workers ) under the Department of
                      Foreign Affairs (DFA) - for PBA to provide
                      Free Legal Counseling to migrant workers.

                      Executed the Memorandum of Agreement with
                      the Association of Law Students - to encourage
                      information and cooperation in symposia and
                      other law-related activities.

                      Launched in June 2001 the Philippine Bar
                      Association website to bring information about
                      the Association, the law and other bar related
                      matters more accessible to the members and the
                      public.



                                J
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 8 of 17


                       Represented the Philippines Bar Association in
                       the drafting of the Rules of Court on
                       Environment Protection as Chairman of the
                       Committee on Special Projects.

                       Represented the Philippine Bar Association
                       with Atty. Antonio Oposa in the MMDA vs.
                       Concemed Residents of Manila Bay Supreme
                       Court case of 2008' where the Court issued a
                       Writ of Continuing Mandamus for the MMDA
                       and other government agencies to         restore
                      Manila Bay to swimming quality.




                                    CERTIFIED CORRECT:

                                                            t

                                    FEDERI         AGCAOILI




                                4
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 9 of 17
                                                                            ANNEX "B,,



           334       SUPREME COURT iìtrPORTS ANNOTATtrD

                         Inuestrnents, Inc. us. Court of 'A¡tpeals


                                                               'lg97 '*
                              No.   L-60036' JanuarY      27

                                               COURT OF AP-
           INVtrSTMENTS, INC', petitioner'-us'
                                            oF rI{E PHILTP'
           ËÈtLS: rogAccõ rÑnustRIES OF TI{E CITY                                    OF
           PINES, INC., and-THE SHERIFF
           MANILA, resPondents'
                                                 Jud'gmen'ts; Concept of "fín'al
                Remedia't Law; Cíuil Ptocedure;                       "final',' (or
           jud.gmenl" øs  distinlgiisnn¿ front one whíctt' has become
            ,,exectttory'l; Intertåcutoty order,- concept of-The concept of
                                                            one which has "become
            "final" judgment, ut ãittinguished frorn      and execubory])' is definite
            final" (or "executory"    ìã oi"tigttt [final
                           ,,fi.,ui,,
                                  j"áeÐ""î or-order is      one that fiually disposes
                                                 be d.one by the Colrt in'respect
           of a cas'e, leaving nottit'ftttore to
           ""ä.rrùiù¿.-Á
                                                                            of the
                                               the merits which' on the basis
            therebo' e.g.' an u¿juài"ot"io" on
                                                            te gorica llv wh3 i tf 1 1icnt1
            äå;;ö;ránt*¿ uiltt" i'iul'á'"du"lut"s       -ca
                                                 untl wlú,ch party is in the right; or a
            and obligatíons of tn" lotiiut
                                                   an action on the gtound' for in-
            iudgment or order t,irã|ãiltses                 once rendered' the task of
            ,tuocu, or res ødiwd';;;'; p"scription'
                                                      the controversy or determlning
             the court is ended, ", r* "" ã""itling                        Nothins more
             ñ;ü;       ;r,à rituiuti* of the litigánts is concerned'
                                                ãxcept to await the parties' next
            remains to be done îj ilrà co"rt
                                               consist of the filing of a motion for
            move (which among;h;' may
            new trial o, ,""ornidJtu;i;;,
                                          ;- [h" toLittg of an appeal) and ultimate
                                                         judgment
                                                    of the                it becomes
                                                                          once
            ly, or course' t" **;;;lr;exu"ution
                                                 and    moi'e distinctive term' "final
            "final" or, to use d;;;;-buthed                 does not finally dispose of
            and executory." Co"iutuäiv' o"
                                              otdut.that
                                                        task of adjudicating.the par-
             the case,.and does ""i"iiirr" court's
                                                     their rights and liabilities as
             ties' contentions arìã å"ì"t*itti"e ilndicates that other things rernain
             regards each obher, t"t "Uïl*tly                 €'g" an order denying a
             to be done by t'he Cã"tt' it "interlo-cutorY"'
                                                 of .the Rìtlut' ot granti'g a motion
              motion to dismiss;ä iLr"ìo
                                                           or authorizing amendment
              for extensio' or ti*åî iir* "ìr*aing,
                                                 applications for postponement' or
              thereof, or granting-* ¿"ityi"ã
                                                        or bhings' ebc' Unlilçe a "final"
              production o, inupeãtion of clocuments
                                                                above ¡roinbed out' an
              judg¡nent or. o'o"t]î-ni"tt i' upp"olable' as
                                                   queetionetl ott appeal except only
              "interlocutoty" o'åut äãy t;";Ë             be talçen from the final
                                                                                    judg-
               as purt of un upp"uiil;;";;tentually
               rnenf; rerrdered in the case'



                    f   FIRST DIVISION
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 10 of 17




                        VOL. 14?, JANUATIY 27, T9B7                         335
                      Inuestments, Inc. us. Court. ôf ,4ppeals

            Same; Same; Same; Same; Søme; Purpose of the       rule.-The rule is
       founded on considerations of ordelly procedure, to forestall useless
       appeals and avoid unclue inconvenienco [o the appealing party by
       having bo assail orders as they are promulgated by bhe court, when
       all such olders may be conüested in a singlo appeal.

           Same; Same; tiame; Same; .\øme; "Finøl judgment" correctly
       categorized as a "fínøl and executory judgmenN" Only ø finøI judg-
       ment or order cø¡t becarne fínøl ønd. executory,-Now, a "final judg-
       ment" in the sense just describecl becomes final "upon expiration of
       Lhe peirod bo appeal therefrom if no appeal has been duly perfected"
       or, an appeal therefrom having been taken, the judgment of the
       appellate tribunal in turn becomes final and the records of the case
       are returned to the Court of origin. The "final" judgment is then cor-
       rectly cabegorized as a "final and executory judgment" in respect to
       which, as the law explicitly provides, ','execution shall issue as a mat-
       ter of right." It bears strqssing that only a final judgment or order,
       i.e., "a judgment or order that finally disposes of the acbion of
       proceeding" can become final and executory.

            Same; S arne; Same; S ame; Preliminary I nj unctíory E ffe ctiuity of
       preliminøry injunctíon ended upon rendition by triøI court of íts judg-
       ment on the meríts regørdless of íts øppeøløbilíty or actuøI tøking of
       øppeøI from.th.e Ju,dgment
                                   -Theie is no showing ühat ühe papties .and
       their counsel intended to give the term "final judgment" & special
       signification, a meaning other than that accoÈded to it by law and
       established usage. Their agreement must therefore be construed to
       mean exactly what it says, that upon rendition by the Trial Court on
       December 9, 1981 of its judgment on the merits, i.e., its "final juclg-
       ment," the life and effectiiity of the preliminary injunction came to
       an end, regardless of the appealability of, or the actual. takirìg of an
       appeal from, said judgment. The petitioner's theory of the case,
       founcled on its concept of a "final judgmeut" is erroneous and cannot
       be susbained

       PETITION for certiorari to review the decision of the Court of
           Appeals.
         The facts are sbatecl in the opinion of ühe Court.

       NARVASA, J

         The petitiôner seeks the nullification by certiorøri of two
       resolutions of respondent Courü of Appeals in CA G.R. No. Sp.
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 11 of 17




         336       SUPRBMB COURT R.ETJORTS A}.INOTATtrI)
                      Inuesttnents, Inc. us. Court of 'Appeals

          08253-R: one dabed December 9, 1981, denying il's motion lr¿ter
          alia to declare void the auction sale heid on August 24,I9BI aL
          the instance of respondent'fobacco Industries of the Philip-
          pines, Inc.; and another dabecl January L3, l9B2 denying its
          motion for extension of time to file a mobion for reconsidera-
          tion. The petibioner also seeks Lo cornpel respondent court by
          mand,amis to enforce an earlier resolrrtion in the same case
          dated December 12, Ig7g, for the reLurn to it of the chabtels
          sold ab public auction.
              The instant petibion originated from civil case No. 116617,
          instituted by Investrnenbs, Inc. (hereinafter referred to simply
          as'"Investments") on July 7, I97B in the Court of First In'
          stance of Manila against the private respr:ndent, Tobacco In-
          dustries of the Phiiippines, Inc. ("TIP").1 T¡e action was for
          bhe annuhnenb of a chattel mortgage executed by Investments
          i., ttp1" favor covering five cigaretl,e-making machines, which
          were a'bout to be soldì' foreclosure by the latter' I.ibially
                                                                           a

           temporary restraining order   was  issued  by tlie court ex-parto
           å":oini"gthe Sheriff lro''' pto"uecling with the auction sale of
                                                                    promul-
           thä macliines. Bub not longàfterwards, the Trial Court
                                                   application for a writ of
           *;"á an order denying Investmentsl
           irrj;;;i;" a'd dissoliing the tempora.ry restraining ,order.z
           Unable to obtain a reconsideration of ühe order, Irtvestmenfs
          broughtthemabtertotheCourtofAppealsoncertioranand
          prolúbition.3
            That Court, on Decernber 2L, 19?8, directed issuance of a
          writofpreliminaryirrjunctionagainstthethreatenedauction of
          sale upãn Investrnenis' posting a bond in the
                                                             amount
                                              by re.soluüion d'ated, l'{aY
          ãiã,ooõ ¡0. Subsequently,  however,
                    the Court^dismissed Inves[me't's petibion and
                                                                    lifted
          in, ïgZg,
                                                          reconsideration,
          lùå i":"""tion. Investments filed a motion for
          aLthehearingofwlriclritarguedforthereinstatemenbofthe
           _--r                                                      of bhe
                 Entitled;lnvesbments, Inc' vs' Tobacco Industries       as
                                                               impleaded
          Phils.,irr"." fn* Sheriff of Mauila was subsequently
          defendanb by an amended complaint'
              2 Rollo, PP. 54-56.                              r ñ,,--^
              3 Entitted "IuvesLments, Inc' vs' Hon' Alfredo Florendo'
           TobaccolntlustriesofthePlrils,andthesheriffoflVlanila.',CA.G.R.
           No. SP-08253-R.
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 12 of 17




                      VOL. 147, JANUARY 27,         1987            oD-]/
                                                                    q)d


                    Inuestments, Inc. us. Court of ^Appeals

        preliminary injunction since "the hearing on the merits of the
        main case below is about to be berminated." The Appellate
        Court ttreh suggested that the injunction bond be increased to
        P650,000.00 to cover the principal obligaLion. The suggestion
        having been accepLed by both parties, Investments according-
        ly filed a bond in the increased amount. The Court approved
        the bond on September 24,19?9 and issued a restraining order
        which in effect reinstated the injunction earlier granted.
           On December 12,1979 the Court of Appeals promulgated a
        Resolution declaring that without prejuclice to the early con-
        clusion of the case in the Trial Court, it deemed the pro-
        ceedings before it terminated becauso it had already "stopped
        thê sale . . of the machines . ; . until final judgment shall
        have been rendered in Civil Case No. 11661?."4 In due course,
        the Clerk of Court caused entry of judgment in CA'G.R. No.
        SP-08253-R, bttt what was inadvertently entered was the
        dispositive portion of the previous resolution of May 15, 1979
        dismissing the petition for certiorari, and no reference
        whatever was macle to the subsequent resolutions of
        Soptember 24 and December 12,1979,6
           Trial in Civil Case No. 11661? having continuecl in the mean-
        time, judgrnent l;hei'ein was renclered on December 19, 1980,
       dismissing Investments'complaitrt for lack of merit, and awar-
       ding moral and exemplary clarnages to TIP. Investments ap'
       pealecl that decision to the Coult of Appeals.
           TIP filed with the Trial Court a motion for execution pend'
       ing appeal;6 and with the Court of Appeals-in CA'G.R. No.
       SP"08253.R-a motion to lift the writ of preliminary injunc-
       tion.? Investments opposed both motions on the ground that
       the injunction issued b)' the Appellate Court against the
       holding of the auction sale was meant to subsist until "final
       judgment in Civil Case No. 11661?," and since the decision
       rendered in said case was not yet final and executory, said in-
       junction was still in force. What the Court of Appeals did,

            a Rollo, pp.98'100.
            6 Rollo, p. 101.
            6 Rollo, pp.2i26'227
            t Id., pp.102-104.
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 13 of 17




         338       SUPRtrME COURT REPORTS ANNOTA'I'trD

                      Inuestments, Inc. us. Cour't of '4ppeals

          however was to declare, by Resolution dated June 9, 1981, that
         it was no longer entertaining the pending incidents on the
         ground that the case before it (CA-G.R. No. SP'08253) had
         long been terminated. In so declaring the Court evidently
         relied only on the dispositive portion of its resolution of May
          15, 19?9 erroneously entered by the Clerk of Court (dismissing
         Investment's petition for certiorari and prohibition) and failed
         to take account of the injunction it had issued thereafter (upon
         the filing of a bond in the increased amount of P650,000.00).
         TIP then caused bhe mortgaged chattels to be sold by the
         Sheriff at a public auction on August 24, LgBl, at which sale it
         was the successful bidder.
            Investments forbhwith filed. with respondent Courb of Ap'
         peals a motion for conten,pü and for annulment of the sale. The
         Court's response was to issue on August 28, 1981 a temporary
         resLraining order stopping TIP from taking possession of the
         machines,. and commanding their return to Investments if
         already in TIP's possession.s Subsequenbly, however, by
         Resolution dated December 9, 1981, the Court denisd Invest'
         ment's plea for nullifícation of the sale and for an adjudication
         of TIP's liability for contempt. In that resolution of December
         9, 1981, the Appellate Court sustained TIP's position that the
         restraining order enjoining the sale of the niortgaged chattels
         had lapsed upon ühe rentlition of final judgment in Civil Case
         No. 11661?, irrespective of the appeal taken therefrom' The
         Court also declared valid the auction sale of August 24,I98I,
         and dissolved thè restraining order embodied in the Resolution
         of Auguçü 28, 1981 said resolution having been "intended as a
         temporary measure pending deterrninaüion of the status of the
         main case below." Finally, the respondent Court dismissed the
         contempt charges, finding TIP's offer to put up a counterbond
         in lieu of returning the maehines to be substanüial compliance
         with said resolution of August 28, 1"981.s
            Investments then presented a motion for extension of time
         to file a motion for reconsideration, pleading time pressure,l0
         which was denied for lack of merib.ll Hence, the present peti-
              e Rollo, pp. 142'146.
              10 Rollo, pp. 147'148.
              11 Rollo, p. 163.
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 14 of 17




                        VOL. 147, JANUARY 27,         T}BT           339
                     Inuestnrcnts, Inc. us. Court of Appeals

         tion.
            As is at once apparent, the cmx of the controversy is the ef-
         fective life of the preliminary injunction of the Appellaüe court
        as regards the auction sale of Investments' cigarette-making
        machines, dated December 21, 1g?8 which, after having been
        lifted, was reinstated upon the filing by Investments of ihe in-
        creased injunction bond of P650,000.00 on September ?4, 1g?g.
        The parties do not dispute the fact that the injunction was to
        subsisü "until final judgment shall have been rendered in civil
        Case No. 11661?." The point about which they differ is the
        meaning to be accorded to the term, "final judgment" in the
        context of civil case No. 1166i?. Investments theorizes that
        the judgment rendered by the Trial Court in said Civil Case
        No. 116617 on December 1g, 1gB0 was not a',final judgment"
        because it was an appealable judgrnent and had, in faõt, been
        appealed seasonably. TIP, for its part, asserts that that judg-
        ment was in truth a "final Judgment" as the term is used in
        procedural law, even if appealable and hence, upon its rendi
        bion, the preliminary injunction of the Appellate Courü ex-
       pired, its life having precisely been fixed to ondure until such
       judgment shall have been renderecl.
            The concept of "final" judgment, as distingqished from one
        which has "become finâl" (or "executory" as of right [final and
        executoryl), is definite and settled. A "final" judgment'or
        order ís one tliat finally disposes of a case,12 leaving ncithing
       more to be done by the Court in respect thereto, e.g,, an ad-
       judication on the môrits whiqh, on the basis of the evidence
       presented at the trial, declares categorically what the rights
       and obligations of the parüies are and which party is in the
       right; or a judgment or order that dismisses an action on the
       grourrd, for instance, of res adjudícata or prescription. Once
       rendered, the task of the Court is ended, as far as deciding the
       controversy or determining the rights and liabilities of ths
       lítigeints is concerned. Nothing more rsrnains to be done by the
       Court except to await the parties' next .move (which among
       ofheis, may consist of the filing of a motion for new trial oi
       reconsider¿rtion, or the táking of an appeal) and ultimately, of
       course, to cause the execution of the jtidgment once it becornes
            12 Sec. 1, Rule
                            Jg
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 15 of 17




          340        SUPREMtr COU1IT REPOR'|S ANNO'I'A'I.F]D
                        Inuesttnents, Inc- us. Court of AppeøLs
                                                                  term,
          "final" or, to use the established and more distincbive
          "final and executorY."
               ¡"i 'r * (A)n order or judgment is deemed          final when it finally
                                                            more can bedone with
          disposes of *," p""¿ing action so that nothing
                                                                is bhat which gives
          iii' tt" trial court. In-othe.rvords, a final order
                                                            or judgmenb    does not
          ;;;J;;he         [tigation. . \Mhen the     order
                                                                               upon
                                                        something   to be done
          ái"poru of the casé complebely bub    leavoes

          the merits, it is merely interlocutory"  ""
                                                                     adjudicates' or
               "A final orcler'or judgment finally disposes of'parties'    eibher on
          determines the rights, åt tã*u righb or right of
                                                              bhe
                                                           separate branch
          the entire controveråy o' o" "ã*" definite and
          ;;;;f;;"d    concludes them until iL is reversed or set aside'
                                                           excepb      bhe facb or com-
          Wl*" "t itsue is left ior future consideration'
                                               terns   of bhe  judgmenb       or order'
          pliance or non'comptiance with the                 a    I

          :ffi ñdä;;; ;;;d*         i"   rinal and appealable"'

                                                                           the
             Conversely, an order that does nob finally
                                                             dispose
                                                                      -of
                                                      adjudicatinq        nar-
          ca"e, and doðs nbt end the Court's task
                                                   of                !h9
                            urráã"iut*i"i"e  their righbs  and iiabilitle¡ as
          ties' contentior*
          r*"tdt ";ch other, but obvioutty is indi"utes that other bhings
                                                                     e'g" an
          ;;"t"i* to be done by the Court, "interlocutory,'l
                                                      Rule 16 of the Rules'
          order denying u *otiät to dismiss u1d3r
                                                 time  bo file a pleading, or
          irþ"ir,ie-J-otion for extension of granting        or denying ap-
                                              or
          ffil;i"t",ä amendment thereof, proãuction
          plications tor posffiàmo'nt,..oi                  or inspection of
                                                        judgmenb    or order'
           documents or thiofs, ut"' UttliLu ã "final"
           ;hi;tï-õf""r"urã, rs above pointed      out, an "interlocuborv"
                                         on appeal   except only as part of
           order may not ¡e qu"stion"d
            -- ttJLDT                union v. PLDT Co. Free Tel' workers'
                             Employees'
                                                                 1952 ed"
                       na, cíi¡^lMo'un' Comments on the Rules'
           Union, 9? Phil.                                and           v'
           î;ï. ï:ïp ãõ¿:es;, Ñi; v' Blanco' 8r Phil' 213       Jodges
                                     v'          4 Phi!
                                             Almorong'  6'72; Rios v'l'os'
           Villanueva, 90 Phil. zfï'Vfejia
                         Kapisar,*   rrq:pcu Manggagãwa sa MRR Co' v' Yard
           ?9 Phil, 243;
           Crew Union, et al., iõã Þi¡r'irro;
                                                 Ãntonio v' Samonte' I SCRA
                                              Bureau of Investigation vs' Hon'
           10?2; Acting pi¡ectoi Nabionalguitu"        Siu Lav' et al'' 18 SCRA
           Caluag, et al.' 2 SCRd á¿r;          "'T-1"              556'
           üñ;ö"ta ôå, Hon. Paras and san Míguel' 6e SCRA
                la Antonïo ". sãåo"t", supra, quoting 4 c.J.s._ 26-7'258, -2G8;
                            ".
            Dela cruz v. Hon. Ëåìá"-".¿ lan
                                              Ntigu"t, tupro; valdez v. Hon'
            Bagaso, et al., 82 SCRA 22'
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 16 of 17




                         VOL. I4?, JANUARY 2?,          198?             341

                       Inuestnrents, Inc. us. Court of 'Appeals

      an appeal that ma¡' eventually be taken from the
                                                       final judg-
      ment rendered in ühe case.

            "'r'+ Only final judgments or orders shall be subject to
                                                                       appeal'
                                                          an action,  nor shall
       No interlocuiory orã", s'hall stay the progress of                 party
                                           judgment is rendered for  one
       it be subject of appeal untit final
       or another."l5

         The rule is founded on considerations of orderly procedure,
                                                                   to
       to forestall useless appeals and avoid undue inconveniencepro'
                                               orders as they are
       the appealing party by having-to assail
                                                            contested
       *rrÁãin¿ by1^he.átri, whenã[ such orders may be
                              to
       in a single aPPeal.
         Now, a "final judgment" in Ùhe sense just described
       becomes final "upon expiration of the peirod.to appeal there
       i."rn it ,ro upp"ul has leen duly perfected"r? or' an appeal
       ;ü;f*;      havìng beon taken, the judgment of the appellate
       tribunal in turn bnro*ur final and the records of the case are
                                                        judgment is then
       returned to the court of origin.l8The "final"
       ;;r;";tly categorized as a'ifinal a_nd executor¡ ludSmsnt" in
       ;;;;*"ti" wtJch, as the law e1çI]ci-ilv provides' "executiqn
       shall issue as a matter of riglrt."le It bears stressing that only
       a final judgrrrent or order, i.é., '1¿
                                              judgment'or order that final'
       üãirpär"""of    the acbion of proceeding"20 can become final and
       executorY.
          ThereisnoshowÍngthaùthopartiesandtheircounselin.
       tended to ¡çive the term "final judgment" a special
                                                                     significa-
       tion, a *uärrirrg other       than that accorded   to  it  by  law and
       esþLlished usugu. Their agreement           must   therefore    be con-
                    *u*rrã*u"tly whãt it           that  upon    rendition   by
       ;*;d                                  says,
                                                      ìts  judgment     on  the
                'o
       the-Trial.Court      on Deäember 9, 1981.   of
                 i."; its ,,final juclgment," the üfe arid effectivity of the
       *ã.i1",
       prelirrrinary injunction came to an end, regardless of the'aþ-
             15.
                   Sec. 2, Rule   41.                               -      -
            ltSeePLDTEmployees'Unionv'PLIITCo'Í'reeTeLWorkers'
        Union, suprq 9? Phil' 424,427.
         . u Ses. 1, Rule39, Rules of Court'
           ' ls Sec. , Rule 51, Rules of Court'
                        11
             le Sec. 1, Rule 39, suPrø
             20 Id.
Case 1:19-mc-00412-LAK Document 41 Filed 09/18/19 Page 17 of 17




                                                  ANNOTAITED
        34 2        SUPIItrNIB COLTRT iìtrPOIì.fS
                       Ipapo     u   s. I   n.   te r me   d'iate A p p ellate Court
                                                                                                udg-
        pealabilitY                                                                             con-
        ment. The                                                                               suB-
        cept of a'
        tained;
                                                                 is    disnrissed' wibh costs
          WHEREFORE, the pebibion
        againsü Petitioner'
          SO    ORDERED
                                            Felicíano' and Gancøyco'
               Yap, Melencio-Henet'a' Cruz'
        J.I., Concur.
                                         injunction is provided by
          Notes;-Preliminary mandabory aåjudication of ejecbmenb
        Iaw by way of ,"pp"l't^i* tp*¿v fronr furbher {amages'
               to have th"'di;;;;".1 p"titr
        "fîlï"r*rt.
        cases
                     Aním'as,134 SCRA B7')
                                                  u" order of preliminary
           A pebition for review by cerbiora:i                        ?1
                                                    main case is decided
         mandatory injuncliåî iJäiu*iut"d-after
         on the merits. @*n'äo"""
                                     Cl"':t of Appeals' 13? SCRA 690)'
                                                the basïs for doúbt as to
            Injunction, not-to be issued where
                                        the agreement as the sole basis
         the genuiner" u"o iJi¿iiy of                   established ' \Hgr
         for the injunction nua "oi þee1l1ccessfully
         ;"d"" ui. Magat,13? SCRA ?87')
                                                  -_--o0o-_--

                                 No'    L'72?40'             JanuarY 27 '7987   '*
                                  AND BENITA SO-RIANO
         SPOUSES MARCIANO IPAPO INTERMEDIATE AP-
         IPAPO, petitioner+ '"'-
                             AND CLAUDIA      SUAREZ'       iry-                     P'
         PELLATE COUR'i
          respondents.
                                                                                              extensíon
                Remedíal Løw;          ciuít Ptoced,ure; Motíons; Motíons'for           ol ut io n í rt
                                    ¡o n' iåi- níã *.a *     ry.C.Iar íf ic øt or y r s
                                                                                          e

          o f tínr e to.f iI e * o'                      "tøextensiott' of time to file ø mo'
          HøbøIuyøs ,r. Jop'on'li'at
                                                motion for
                     new     tía|      ;;;;id';'it¡'i     *ov be filed' in the metropolito'n
          üon for                  "' in'gf'uut tríal courts ø¡¿d' IAC' except ín cases
          ønd, muníeípol
           L                    "ou't',
                  * SECONDDI VISION.
